Name: Commission Implementing Regulation (EU) NoÃ 335/2013 of 12Ã April 2013 amending Regulation (EC) NoÃ 1974/2006 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD)
 Type: Implementing Regulation
 Subject Matter: EU finance;  economic policy;  regions and regional policy;  cooperation policy
 Date Published: nan

 13.4.2013 EN Official Journal of the European Union L 105/1 COMMISSION IMPLEMENTING REGULATION (EU) No 335/2013 of 12 April 2013 amending Regulation (EC) No 1974/2006 laying down detailed rules for the application of Council Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 91 thereof, Whereas: (1) Commission Regulation (EC) No 1974/2006 (2) lays down detailed rules for the application of Regulation (EC) No 1698/2005. (2) On 12 October 2011 the Commission adopted a proposal for a Regulation of the European Parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (3). That proposal introduces a new strategy for rural development based on the policy options outlined in the Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions on The CAP towards 2020: meeting the food, natural resources and territorial challenges of the future (4) and on the wide-ranging discussion that followed it. When adopted, the proposal will bring substantial changes to rural development policy, in particular with regard to the content of a number of measures provided for in Regulation (EC) No 1698/2005 and included in the rural development programmes of the Member States. (3) It is important to ensure that the EAFRD resources of the programming period following the 2007-13 programming period are devoted, as far as possible, to implement that new strategy for rural development. A period of overlapping application of rural development programmes and the corresponding legal provisions of the 2007-13 programming period and those of the programming period following it is inevitable. Consequently, provision should be made to ensure that measures established under the 2007-13 programming period are applied under such conditions that they do not take up a disproportionate share of the financial resources of the following programming period. (4) It should therefore be provided that Member States should not undertake new legal commitments to beneficiaries for multiannual measures which may extend well into the following programming period and which, as a result of the new strategy for rural development, are likely to be discontinued or substantially modified. (5) Article 27(12) and Article 32a of Regulation (EC) No 1974/2006 limit the extension of the duration of ongoing agri-environment, animal welfare or forest-environmental commitments to the end of the premium period to which the 2013 payment claim refers. In order to ensure that any delays in the process of submission and approval of the new rural development programmes do not have a negative effect on the continuity of the implementation of the policy, the possibility to extend those commitments should be prolonged to the end of the premium period to which the 2014 payment claim refers. (6) As the end of the 2007-13 programming period approaches, the procedural burden for Member States making changes to rural development programmes should be reduced, while maintaining an appropriate level of assessment by the Commission. Therefore, Member States should have enhanced possibilities to transfer, in a timely manner, and by a notification procedure, amounts from certain measures for which there will be no more need for those amounts to other measures. The flexibility threshold for transfers among axes should thus be increased. (7) It is important to ensure continuity in implementing rural development policy and a smooth passage from one programming period to the following programming period. Consequently, it should be specified that expenditure relating to the ex-ante evaluations of new programmes and preparatory costs for the development of local development strategies for the programming period following the 2007-13 programming period are part of the preparation activities to be financed through technical assistance. Furthermore, it should be possible to finance other preparatory activities if they are directly linked to the activities of the current rural development programmes and are necessary to ensure continuity and a smooth passage from one programming period to the following programming period. (8) When Member States have already used up their 2007-13 programming period resources for a particular programme and/or measure, they should not undertake new legal commitments to beneficiaries of that programme and/or measure. Furthermore, clear cut-off dates should be provided for undertaking legal commitments to beneficiaries under the 2007-13 programming period and the following programming period. (9) Regulation (EC) No 1974/2006 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Rural Development Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1974/2006 is amended as follows: (1) in paragraphs (2) and (4) of Article 9, 1 % is replaced by 3 %; (2) in Article 14, the following paragraph 5 is added: 5. No new legal commitments to beneficiaries shall be undertaken pursuant to Article 23 of Regulation (EC) No 1698/2005 after 31 December 2013.; (3) in Article 21, the following paragraph 3 is added: 3. No new legal commitments to beneficiaries shall be undertaken pursuant to Article 31 of Regulation (EC) No 1698/2005 after 31 December 2013.; (4) in the second subparagraph of Article 27(12), 2013 is replaced by 2014; (5) in Article 31, the following paragraph 5 is added: 5. No new legal commitments to beneficiaries shall be undertaken pursuant to Article 43 of Regulation (EC) No 1698/2005, including where these measures are implemented by local action groups in accordance with Article 63(a) of that Regulation, after 31 December 2013.; (6) in Article 32, the following second paragraph is added: No new legal commitments to beneficiaries shall be undertaken pursuant to Article 45 of Regulation (EC) No 1698/2005, including where these measures are implemented by local action groups in accordance with Article 63(a) of that Regulation, after 31 December 2013.; (7) in Article 32a, 2013 is replaced by 2014; (8) the following Article 41a is inserted: Article 41a 1. For the purposes of Article 66(2) of Regulation (EC) No 1698/2005, preparation activities of programme assistance shall include the following for the programming period following the 2007-13 programming period: (a) expenditure relating to the ex-ante evaluation of programmes; (b) preparatory costs for the development of local development strategies; (c) expenditure relating to other preparatory activities, provided that they are: (i) directly linked to the activities of the current rural development programmes; and (ii) necessary to ensure continuity as regards the implementation of rural development policy and a smooth passage from one programming period to the following programming period. 2. Application of paragraph 1 shall be subject to the inclusion of a relevant provision in rural development programmes.; (9) the following Article 41b is inserted in Chapter III, Section 2: Article 41b 1. Where the amount allocated to the programme and/or measure is used up at a date earlier than the final date of eligibility laid down in Article 71(1) of Regulation (EC) No 1698/2005, Member States shall not undertake new legal commitments to beneficiaries. 2. Member States shall not undertake new legal commitments to beneficiaries pursuant to Regulation (EC) No 1698/2005 as of the day from which they start undertaking legal commitments to beneficiaries pursuant to the legal framework for the 2014-20 programming period. Member States may apply the first subparagraph either at the programme or at the measure level. 3. For LEADER, Member States may apply paragraph 2 at the level of the local action group, referred to in Article 62 of Regulation (EC) No 1698/2005. 4. Paragraph 2 shall not apply to LEADER preparatory support and technical assistance.. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 277, 21.10.2005, p. 1. (2) OJ L 368, 23.12.2006, p. 15. (3) COM(2011) 627 final/3, 12.10.2011. (4) COM(2010) 672 final, 18.11.2010.